                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                            UNITED STATES DISTRICT COURT                                July 19, 2019
                             SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                 HOUSTON DIVISION

JACOB HERNDON,                                  §
                                                §
        Petitioner,                             §
VS.                                             §   CIVIL ACTION NO. 4:18-CV-4608
                                                §
HARRIS COUNTY SHERIFFS                          §
DEPARTMENT, et al,                              §
                                                §
        Respondents.                            §

                            ORDER OF PARTIAL DISMISSAL

       Jacob Herndon is an inmate in the Harris County jail. He filed a complaint under 42

U.S.C. § 1983 alleging violations of his rights by several jail employees. One of the named

defendants is the Harris County Sheriff’s Department.

       Section 1915A of title 28 of the United States Code requires a federal district court to

“review . . . a complaint in a civil action in which a prisoner seeks redress from a governmental

entity or officer or employee of a governmental entity.” If the complaint presents no cognizable

claims, the court must dismiss the complaint.

       The capacity of an entity to be sued is “determined by the law of the state in which the

district court is held.” Fed.R.Civ.P. 17(b). A county or city department must have a separate

legal existence to be sued. See Darby v. Pasadena Police Dept., 939 F.2d 311, 313 (5th

Cir.1991). Under Texas law, sheriffs' departments cannot be sued. See Propes v. Plano Police

Dept., 2005 WL 1177880 (E.D.Tex. May 18, 2005).         Therefore, Herndon’s claims against the

Harris County Sheriff’s Department must be dismissed.




1/2
      Accordingly, it is ORDERED that Herndon’s claims against the Harris County Sheriff’s

Department are DISMISSED pursuant to 28 U.S.C. § 1915A, and the Harris County Sheriff’s

Department is dismissed from this case.    The Court will conduct further proceedings on

Herndon’s remaining claims.

      It is so ORDERED.

      SIGNED on this 18th day of July, 2019.


                                               ___________________________________
                                               Kenneth M. Hoyt
                                               United States District Judge




2/2
